NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                          JOE A. MOYA, Petitioner.

                         No. 1 CA-CR 13-0927 PRPC
                              FILED 6-30-2015


           Appeal from the Superior Court in Maricopa County
                          No. CR0000-123632
                The Honorable Teresa A. Sanders, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Joe A. Moya, Buckeye
Petitioner
                            STATE v. MOYA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge John C. Gemmill joined.



B R O W N, Judge:

¶1             Joe A. Moya petitions this court for review from the dismissal
of his notice of post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2            A jury convicted Moya of armed robbery. The trial court
sentenced Moya to thirty-five years’ imprisonment and we affirmed his
conviction and sentence on direct appeal. State v. Moya, 1 CA-CR 6085
(App. 1985) (mem. decision). Moya now seeks review of the summary
dismissal of his third notice of post-conviction relief.

¶3            Moya argues the trial court erred when it dismissed his notice
of post-conviction relief before he had the opportunity to file an actual
petition. When a defendant seeks to present issues in an untimely post-
conviction relief proceeding such as this, the defendant must set forth those
issues in the notice of post-conviction relief and present “meritorious
reasons” that substantiate the claims. Ariz. R. Crim. P. 32.2(b). The notice
must also explain why the defendant did not raise those issues in a timely
manner. Id. If the notice fails to do these things, “the notice shall be
summarily dismissed.” Id.

¶4            The entirety of Moya’s argument below was that he “just
learned that some statutes in [his] case have been ruled unconstitutional.”
Moya did not identify the statutes at issue, the authority that rendered those
statutes unconstitutional, how those statutes had any application to Moya’s




                                      2
                         STATE v. MOYA
                        Decision of the Court

conviction or sentence or his case in general, or how he suffered any
prejudice. Therefore, the trial court did not err when it summarily
dismissed the notice of post-conviction relief.

¶5          Based on the foregoing, we grant review and deny relief.




                                  :ama




                                  3